DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a hybrid power system, comprising: a power controller adapted to be in communication with a first power source, a second power source, and a load, wherein the power controller is configured to: control discharging of the first power source without permitting discharging of the second power source to power the load when a power drawn by the load is greater than a predetermined threshold power for a time period; and control discharging of the second power source to power the load when the power drawn by the load is greater than the predetermined threshold power starting from when the time period ends.
	Claim 15 is allowable over the prior art of record, because the prior art of record does not disclose an unmanned aerial vehicle (UAV), comprising: a load comprising at least one propulsion unit; and a power controller adapted to be in communication with a first power source, a second power source, and the load, wherein the power controller is configured to: control discharging of the first power source without permitting discharging of the second power source to power the load when a power drawn by the load is greater than a predetermined threshold power for a time period; and control 
	Claim 18 is allowable over the prior art of record, because the prior art of record does not disclose a method for controlling power delivery, comprising: controlling, with aid of one or more processors, discharging of a first power source without permitting discharging of a second power source to power the load when a power drawn by the load is greater than a predetermined threshold power for a time period; and controlling, with the aid of the one or more processors, discharging of the second power source to power the load when the power drawn by the load is greater than the predetermined threshold power starting from when the time period ends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836